                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

GINA CHERWATY,                                  )
                                                )        Civil Action No. 18-1196-CFC
        Plaintiff,                              )
                                                )
                v.                              )
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
        Defendant.                              )

                                              ANSWER

        The United States of America (“Defendant”), by and through its attorneys, David C.

Weiss, United States Attorney for the District of Delaware, and Jesse S. Wenger, Assistant

United States Attorney, hereby answers the Complaint filed by Plaintiff Gina Cherwaty on

August 7, 2018.

        1.      Paragraph 1 characterizes the nature of Plaintiff’s lawsuit as one under the Federal

Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 (“FTCA”). To the extent a response is deemed

required, admitted that Plaintiff’s Complaint purports to bring an action against the United States

under the FTCA.

        2.      Paragraph 2 characterizes Plaintiff’s claims as being brought against the

Defendant pursuant to the FTCA. To the extent a response is deemed required, admitted that

Plaintiff’s Complaint purports to assert claims against the United States under the FTCA.

        3.      Paragraph 3 contains a legal conclusion regarding Plaintiff’s compliance with the

FTCA to which no response is required. To the extent a response is deemed required, admitted

that Exhibit 1 appears to be a copy of the administrative claim Plaintiff filed with the United

States Secret Service prior to initiating this action.
       4.       Defendant makes no response to the procedural averments regarding service in

Paragraph 4. To the extent the allegations are deemed factual in nature by the Court, Defendant

admits only that Plaintiff filed an administrative claim with the United States Secret Service on

December 8, 2017. Otherwise denied.

       5.       Admitted that the docket reflects that Plaintiff initiated this action on August 7,

2018, by filing the Complaint. See D.I. 1. Admitted that Exhibit 2 to Plaintiff’s Complaint is a

letter from the United States Secret Service dated February 14, 2018, denying Plaintiff’s

administrative claim. See D.I. 1-1.

       6.       Defendant lacks knowledge or information sufficient to admit or deny the

allegations in Paragraph 6 and therefore denies the same.

       7.       Admitted that Hall was acting within the course and scope of his employment at

all times relevant to this action. Defendant denies any remaining allegations in Paragraph 7.

       8.       Denied.

       9.       Admitted.

       10.      Admitted that a motor vehicle operated by Hall was in a collision that occurred at

the intersection of Lancaster Avenue and Adams Street in Wilmington, Delaware on or about

October 31, 2016. Defendant lacks knowledge or information sufficient to admit or deny the

remaining allegations in Paragraph 10 and therefore denies the same.

       11.      Admitted.

       12.      Defendant lacks knowledge or information sufficient to admit or deny the

allegations in Paragraph 12 and therefore denies the same.

       14.      Denied.1



       1
           Plaintiff’s Complaint does not contain a paragraph 13.
                                                  2
        15.     Denied.

        The paragraph following Paragraph 15 contains Plaintiff’s prayer for relief to which no

response is required. To the extent a response is required, Defendant denies that Plaintiff is

entitled to the relief requested or to any other relief in this action.

        Defendant denies any and all averments set forth in the Complaint that are not

expressly admitted by Defendant herein.

                                  AFFIRMATIVE DEFENSNES

        First Affirmative Defense: All of Plaintiff’s claims are subject to, and limited by, the

FTCA.

        Second Affirmative Defense: Defendant, through its employees, its agents, and its

servants, acted at all relevant times with due care and diligence, and therefore did not breach any

actionable duty owed to Plaintiff.

        Third Affirmative Defense: The FTCA’s discretionary function exemption, 28 U.S.C.

§ 2680(a), bars this Court from exercising subject matter jurisdiction over Plaintiff’s claims.

        Fourth Affirmative Defense: Any negligence of Defendant, its employees, its agents,

or its servants was not the cause in fact or proximate cause of the Plaintiff’s alleged injuries.

        Fifth Affirmative Defense: Plaintiff’s alleged injuries were proximately caused by a

third party.

        Sixth Affirmative Defense: Plaintiff’s own culpable conduct or negligence was the sole

and/or contributory cause of Plaintiff’s alleged injuries, and as such, Plaintiff is either barred

from recovery entirely or else her recovery must be reduced proportionately.




                                                    3
        Seventh Affirmative Defense: Some of Plaintiff’s injuries were pre-existing or would

have occurred independently without regard to any alleged negligence by Defendant, its

employees, its agents, or its servants.

        Eighth Affirmative Defense: Under the FTCA, any recovery is limited to the amount

stated in the administrative claim.

        Ninth Affirmative Defense: Should Plaintiff obtain a judgment against Defendant,

Plaintiff is not entitled to prejudgment interest.

        Tenth Affirmative Defense: Plaintiff failed to mitigate her damages.

        Eleventh Affirmative Defense: Under the FTCA, attorney fees are limited to 25 percent

of any judgment or settlement, and are not to be awarded separately but are to be paid out of the

amount of any judgment or settlement.

        Twelfth Affirmative Defense: Plaintiff is not entitled to a jury trial in this case.

        Defendant reserves the right to assert additional affirmative defenses as facts become

available during discovery.

                                                              Respectfully submitted,
                                                              DAVID C. WEISS

                                                         By: /s/ Jesse S. Wenger
                                                             Jesse S. Wenger
                                                             Assistant U.S. Attorney
                                                             1313 N. Market Street, Suite 400
                                                             Wilmington, DE 19801
                                                             (302) 573-6277
                                                             Jesse.Wenger@usdoj.gov
                                                             Counsel for Defendant

Dated: November 14, 2018




                                                     4
